 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00172 MCE
12                                Plaintiff,            STIPULATION AND ORDER TO CONTINUE
                                                        STATUS CONFERENCE AND EXCUDE TIME
13                         v.                           UNDER THE SPEEDY TRIAL ACT
14   MARIA MOSQUEDA GONZALEZ,                           DATE: October 11, 2018
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16
17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on October 11, 2018.

21          2.     By this stipulation, defendant now moves to continue the status conference until

22 November 15, 2018, and to exclude time between October 11, 2018, and November 15, 2018, under
23 Local Code T4.
24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes 1074 pages of documents, including documents related to the defendant’s prior

27          immigration proceedings, contacts with immigration officials, and previous criminal cases. All

28          of this discovery has been either produced directly to counsel and/or made available for

      STIPULATION AND ORDER TO CONTINUE STATUS          1
30    CONFERENCE AND EXCLUDE TIME
 1         inspection and copying.

 2                 b)     Counsel for defendant desires additional time to conduct investigation and

 3         research, to review discovery in this matter, to consult with his client, and to discuss potential

 4         resolutions with his client.

 5                 c)     Counsel for defendant believes that failure to grant the above-requested

 6         continuance would deny him the reasonable time necessary for effective preparation, taking into

 7         account the exercise of due diligence.

 8                 d)     The government does not object to the continuance.

 9                 e)     Based on the above-stated findings, the ends of justice served by continuing the

10         case as requested outweigh the interest of the public and the defendant in a trial within the

11         original date prescribed by the Speedy Trial Act.

12                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13         et seq., within which trial must commence, the time period of October 11, 2018 to November 15,

14         2018, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

16         of the Court’s finding that the ends of justice served by taking such action outweigh the best

17         interest of the public and the defendant in a speedy trial.

18 / / /
19 / / /

20 / / /
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /

      STIPULATION AND ORDER TO CONTINUE STATUS           2
30    CONFERENCE AND EXCLUDE TIME
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 3 must commence.
 4          IT IS SO STIPULATED.

 5
     Dated: October 9, 2018                                  MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7
                                                             /s/ SHEA J. KENNY
 8                                                           SHEA J. KENNY
                                                             Assistant United States Attorney
 9
10
     Dated: October 9, 2018                                  /s/ DAVID PORTER
11                                                           DAVID PORTER
12                                                           Counsel for Defendant
                                                             MARIA MOSQUEDA
13                                                           GONZALEZ

14
15                                                   ORDER

16          IT IS SO ORDERED.

17 Dated: October 11, 2018
18
19

20
21
22
23
24
25
26
27
28

      STIPULATION AND ORDER TO CONTINUE STATUS           3
30    CONFERENCE AND EXCLUDE TIME
